DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application is a continuation of Application No. 16/668,439, filed 10/30/2019, now U.S. Patent No. US 11,250,652, which claims the benefit of a prior-filed provisional Application No. 62/752,994, filed 10/30/2018 under 35 U.S.C. 119(e) is acknowledged.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub. No.: 2019/0147559 A1) in view of Davis (Pub. No.: 2020/0051015 A1).
1) In regard to claim 1, Lee discloses the claimed lockable delivery receptacle configured to receive a package therein (figs. 1-7 and ¶0038), the lockable delivery receptacle comprising a first electronics assembly (fig. 6) configured to: 
transmit, via at least one wireless communication pathway, a first radio frequency (RF) signal including data pertaining to delivery information obtained from scanning a label of the package when the package is received within the delivery receptacle (fig. 7 and ¶0042).
Lee does not explicitly disclose communicate, via the at least one wireless communication pathway, with a mobile computing device within range to effectuate locking and unlocking of the lockable delivery receptacle.
However, communicate, via the at least one wireless communication pathway, with a mobile computing device within range to effectuate locking and unlocking of the lockable delivery receptacle (fig. 18A, ¶0009, and ¶0163)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the receptacle of Lee to communicate with a mobile device for locking and unlocking the receptacle, as taught by Davis. 
One skilled in the art would be motivated to modify Lee as described above in order to allow an authorized individual access to the receptacle. 
 
2) In regard to claim 2 (dependent on claim 1), Lee and Davis further disclose the lockable delivery receptacle of claim 1, wherein the at least one wireless communication pathway is a single wireless communication pathway (Lee ¶0040).

3) In regard to claim 3 (dependent on claim 1), Lee and Davis further disclose the lockable delivery receptacle of claim 1, wherein: the at least one wireless communication pathway comprises: a first wireless communication pathway; and a second wireless communication pathway which differs from the first wireless communication pathway; and the first electronics assembly is configured to: transmit the first RF signal via the first wireless communication pathway; and communicate with the mobile computing device via the second wireless communication pathway (Davis fig. 18).

4) In regard to claim 4 (dependent on claim 3), Lee and Davis further disclose the lockable delivery receptacle of claim 3, wherein the second wireless communication pathway is at least partially provided via at least one of: a Bluetooth protocol; and a near-field communication (NFC) protocol (Davis ¶0156). 

5) In regard to claim 5 (dependent on claim 3), Lee and Davis further disclose the lockable delivery receptacle of claim 3, wherein:
the at least one wireless communication pathway further comprises a third wireless communication pathway which differs from at least one of the first wireless communication pathway and the second wireless communication pathway; and the first electronics assembly is further configured to transmit, via the third wireless
communication pathway, a second RF signal which differs from the first RF signal (Davis fig. 18 and ¶0156).

6) In regard to claim 6 (dependent on claim 5), Lee and Davis further disclose the lockable delivery receptacle of claim 5, wherein the second RF signal is a Bluetooth signal (Davis ¶0156).

7) In regard to claim 7 (dependent on claim 1), Lee and Davis further disclose the lockable delivery receptacle of claim 1, further comprising a scanner configured to scan the label of the package when the package is received within the lockable delivery receptacle (Lee ¶0042).

8) In regard to claim 8 (dependent on claim 7), Lee and Davis further disclose the lockable delivery receptacle of claim 7, wherein the scanner is configured as at least one of:
a radio-frequency identification (RFID) scanner; and
a barcode scanner (Lee ¶0040).

9) In regard to claim 9 (dependent on claim 8), Lee and Davis further disclose the lockable delivery receptacle of claim 8, further comprising at least one RFID antenna communicatively coupled with the RFID scanner and disposed on an interior wall of the lockable delivery receptacle (Lee fig. 6 and ¶0040).

10) In regard to claim 10 (dependent on claim 1), Lee and Davis further disclose the lockable delivery receptacle of claim 1, further comprising at least one of:
a lock sensor configured to detect whether the lockable delivery receptacle is locked or unlocked (Davis ¶0107); and
an alarm configured to emit at least one of a visual alarm and an audio alarm in response to at least one of: detected tampering with the lockable delivery receptacle (Lee ¶0018); and 
detected unauthorized removal of the package from the lockable delivery receptacle (Lee ¶0018). 

11) In regard to claim 11 (dependent on claim 1), Lee and Davis further disclose the lockable delivery receptacle of claim 1, wherein the first RF signal further comprises data pertaining to at least one of:
whether the lockable delivery receptacle is locked or unlocked;
a remaining power level of a power supply coupled with the first electronics assembly;
detected tampering with the lockable delivery receptacle; and
detected unauthorized removal of the package from the delivery receptacle (Davis ¶0170).

12) In regard to claim 12 (dependent on claim 1), Lee and Davis further disclose the lockable delivery receptacle of claim 1, wherein the delivery information comprises at least one of a package ID, a time of delivery of the package, and a delivery agent ID (Davis ¶0011).

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub. No.: 2019/0147559 A1) in view of Bloom (Pub. No.: 2018/0228311 A1).
1) In regard to claim 13, Lee discloses the claimed system (figs. 1-7) comprising:
a delivery receptacle configured to receive a package therein (figs. 1-3), the delivery receptacle comprising an electronics assembly configured to transmit, via a wireless communication pathway, a radio frequency (RF) signal (fig. 6).
Lee does not explicitly disclose a tether system comprising a tether configured to interface with a package external to the delivery receptacle and engage the delivery receptacle, and the RF signal includes data pertaining to at least one of: a breakage of the tether, an unauthorized disengagement of the tether from the delivery receptacle; and an unauthorized removal of the package interfaced with the tether.
However, Bloom discloses a delivery system including a tether system comprising a tether configured to interface with a package external to the delivery receptacle and engage the delivery receptacle, and the RF signal includes data pertaining to at least one of: a breakage of the tether, an unauthorized disengagement of the tether from the delivery receptacle; and an unauthorized removal of the package interfaced with the tether (fig. 3 and ¶0026).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to include in the system of Lee a tethered system, as taught by Bloom.
One skilled in the art would be motivated to modify Lee as described above in order to allow the package to be left unsecured, as taught by Bloom (¶0005).
 
2) In regard to claim 14 (dependent on claim 13), Lee and Bloom further disclose the system of claim 13, wherein the tether includes an electrically conductive trace which is configured to be electrically coupled with the electronics assembly to form a circuit when the tether engages the delivery receptacle (Bloom figs. 3 and 4).

3) In regard to claim 15 (dependent on claim 14), Lee and Bloom further disclose the system of claim 14, wherein the tether is a line including a netting material configured to expand out over the package external to the delivery receptacle when deployed (Bloom figs. 3 and 4).

4) In regard to claim 16 (dependent on claim 13), Lee and Bloom further disclose the system of claim 13, further comprising an attachment point disposed external to the delivery receptacle and configured to have the tether engage with the delivery receptacle thereat (Bloom figs. 3 and 4).

5) In regard to claim 17 (dependent on claim 16), Lee and Bloom further disclose the system of claim 16, further comprising a tether sensor configured to detect whether the tether is engaged or disengaged with respect to the attachment point (Bloom ¶0027).

6) In regard to claim 18 (dependent on claim 13), Lee and Bloom further disclose the system of claim 13, wherein the tether system further comprises a stowage mechanism configured to stow the tether (Bloom figs. 3 and 4).

7) In regard to claim 19 (dependent on claim 18), Lee and Bloom further disclose the system of claim 18, wherein the stowage mechanism comprises a rotary encoder configured to detect whether the tether retracts or advances in length (Bloom ¶0027).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub. No.: 2019/0147559 A1) in view of Lewis (Pub. No.: 2018/0092484 A1).
1) In regard to claim 20, Lee discloses the claimed system (figs. 1-7) comprising:
a delivery receptacle configured to receive a package therein (figs. 1-3), the delivery receptacle comprising a first electronics assembly configured to transmit, via a first wireless communication pathway, a first radio frequency (RF) signal (fig. 6).
Lee does not explicitly disclose a pressure pad system configured to be communicatively coupled with the delivery receptacle, the pressure pad system comprising a pressure pad configured to have disposed thereon a package external to the delivery receptacle, and the first RF signal includes data pertaining to a detected presence of the package on the pressure pad.

However, Lewis discloses a pressure pad system configured to be communicatively coupled with the delivery receptacle, the pressure pad system comprising a pressure pad configured to have disposed thereon a package external to the delivery receptacle (fig. 1: 17), and the first RF signal includes data pertaining to a detected presence of the package on the pressure pad (¶0048).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed modify the system of Lee with a pressure pad, as taught by Lewis.
One skilled in the art would be motivated to modify Lee as described above in order to provide indication a package has been placed in the receptacle. 
 
2) In regard to claim 21 (dependent on claim 20), Lee and Lewis further disclose the system of claim 20, wherein the first RF signal further includes data pertaining to at least one of:
detected tampering with the pressure pad; and
detected unauthorized removal of the package from the pressure pad (Lewis ¶0044).

3) In regard to claim 22 (dependent on claim 20), Lee and Lewis further disclose the system of claim 20, wherein the pressure pad system further comprises a second electronics assembly configured to transmit, via a second wireless communication pathway which differs from the first wireless communication pathway, a second RF signal including data pertaining to at least one of:
detected tampering with the pressure pad; and 
detected unauthorized removal of the package from the pressure pad (Lewis ¶0044).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,250,652. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent claim 1 together met all of the claim subject matter of current claim 1.  Furthermore, U.S. Patent No. 11,250,652 is a sub-genus of the examined application and, therefore, a patent of the genus would, necessarily, extend the rights of the sub-genus should the genus be issued as a patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684